 McDONNELL DOUGLAS CORPORATIONMcDonnell Douglas Corporation(Douglas AircraftCompany Dn ision)andCharles E. Mosman. Case31-CA- 1744March 19, 1971DECISION AND ORDERBy CHAIRMAN MILLFR ANDMEMBERSFANNING, JENKINS, AND KENNEDYOn August 14, 1970, Trial Examiner Sidney Sher-man issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin certain alleged unfair labor practices and recom-mending dismissal of the complaint in its entirety, asset forth in the attached Trial Examiner's DecisionThereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision and a supporting brief;and the Respondent filed a reply brief thereto.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be dismissed in its entiretyTRIAL EXAMINER'S DECISIONSIDNI Y SHFRMAN, Trial Examiner The instant chargewas served upon Respondent on February 27, 1970, thecomplaint issued on April 9, and the case was heard onJune 2 and 3 The only issue litigated was whether thedischarge of Mosman was unlawful After the hearing,briefs were filed by Respondent and the General CounselUpon the entire record,' including observation of thewitnesses, the following findings and recommendations areadopted( ertam transcript corrections are duly noted1.RESPONDENT'S BUSINESS87McDonnell Douglas Corporation,2 herein called Respon-dent, is a Maryland corporation, with facilities in variousStates, including the one here involved, at Palmdale,CaliforniaItisconceded, and the record shows, thatRespondent is engaged in commerce under the Actii.THE UNIONInternationalAssociationofMachinistsand AerospaceWorkers, District Lodge 720,hereinafter calledthe Union,is a labor organizationunder the Act.IIITHE UNFAIR LABOR PRACTICESThe onlyissue raisedby thepleadings is whetherMosman was discharged for engaging in union orconcerted activitiesA Sequence of EventsRespondent has a contract with the Union covering itsPalmdale plant, which contains a grievance procedureculminating in arbitration. Mosman was hired in April 1966and at the time of his discharge on January 14, 1970, wasclassified as a master painter He was considered proficientin his work and admittedly made some valuable suggestionsfor improvement of operating proceduresHe madefrequent use of the grievance procedure under the Union'scontract, having filed about 15 grievances. He was also afrequent target of disciplinary action, having received eightwritten reprimands for irregular attendance, straying fromhiswork station, and taking unauthorized work breaks,and, although in June 1969 he was suspended for 3 days foran offense in the last category, he was guilty in Decemberof 10 instances of absenteeism and tardiness. He was alsogiven to expressing freely his rather unfavorable opinion ofthe qualifications of some of his fellow employees, as wellas of his immediate supervisor, Christiansen. This tendencyled to frequent complaints about him by the victims of hisjibes and, finally, in November embroiled him in analtercation with one, Starkey, which came to the attentionof the general foreman. This led to an oral reprimand and awarning of discharge A few months later, on January 14,1970,Mosman again became involved in a similar incidentwith the union "chairman" or shop steward, Tarm, whichwas triggered by an inquiry by Mosman of Tarmconcerning a petition which he had undertaken to preparefor signature by the master painters and presentation to theUnion and Respondent. Mosman was discharged for hispart in this incident.Respondent's name appears as amended at the hearing189 NLRB No 6 88DECISIONS OFNATIONALLABOR RELATIONS BOARDThe Union presented a grievance over the discharge atthe penultimate step of the grievance procedure, but, afterthe grievance was rejected by Respondent, the Union didnot pursue the matter further.B.DiscussionThe General Counsel contends that the discharge ofMosman should be deemed unlawful because it wasprecipitated by a discussion between him and Tarin of amatter pertaining to employee concerted activities Thatmatter was the afore-described petition, which had alreadybeen drafted by Tarin on January 14, for signature byRespondent'smaster painters, includingMosman, andwhich requested the Union to secure the removal of one,Olenick, from the list of those eligible for assignment towork as a master painter on an overtime basis This petitionprocedure was in accord with the Union's contract, or, atleast, in accord with the parties' interpretation thereof 3Respondent, on the other hand, contends that thecontrolling consideration in discharging Mosman was hisentire employment record, particularly his difficult rela-tionswithhisfellow employees and his immediatesupervisor,culminating in his alleged abusi ^eness onJanuary 14 toward Tarm, and that the fact that thatincident was touched off by a reference to the employeepetitionwas merely fortuitous and had no effect on thedischarge decision.A proper evaluation of these conflicting contentionswould seem to require some understanding of thepersonalities involved.Mosman appeared to be a relativelyyoung man. He had been employed by Respondent as apainter since April 1966, becoming a master painter early in1969. Respondent conceded his technical competence andthat he had made some valuable suggestions for improvingthe operating procedures in the paint shop. At the sametime, the record establishes that his relations with his fellowemployees and his supervisors left something to be desired.Mosman admitted that he had frequently expressed tomanagement an unfavorable opinion of the qualificationsof his fellow painters, including Tarin, and that word of thishad got back to the other painters. In addition, AssistantForeman Christiansen testified, without contradiction, thatsome of the other painters had complained to him thatMosman had expressed to them directly an unflatteringopinion of their qualifications, and Tarin testified withoutcontradiction that Mosman had frequently told him he wasnot qualified to be a master painter Moreover, Mosmanacknowledged that he had often criticized Christiansen's"policy" and differed with him as to how Mosman's jobshould be done; and, although he denied that he had in soSOlenick was not a master painter but was classified as a sign painterUnder the Union's contract (Art XIV, sec 3) he was eligible to shareovertime with the master painters only if they consented thereto They hadso consented in April 1969 but, because of alleged favoritism shownOlenick by management in the matter of overtime assignments, the masterpainters had decided to rescind their consent and this was effected throughthe petition prepared by Tarin41was favorably impressed by Christiansen's demeanor and by themany words told Christiansen that he was not a competentsupervisor, I credit Christiansen's testimony that Mosmanfrequentlymade that aspersion 4Moreover, I creditChristiansen's uncontradicted testimony that when, as notunfrequently happened, he found Mosman straying fromhis work station and admonished him to return to workMosman would either make some flippant remark orproceed to argue with Christiansen.In November, Mosman became involved in an incidentwhich I deem significant, not only because of its influenceon subsequent events, but also because it affords arevealing insight into Mosman's dealings with others Thisincident began with an encounter between Mosman andStarkey, a painter leadmanMosman's own version wasthat, upon seeing Starkey standing about idly at quittingtime,Mosman, in an effort at raillery, suggested he pick upa "pad" of the type used to prepare the exterior of aircraftfor painting, the implication being that he should stoploitering and get to work, that Starkey took offense andcomplained to Christiansen that Mosman had "cut himdown" in front of his crew, that, when Christiansenreported this to Mosman, he disclaimed any intention ofdisparaging Starkey and - promised there would be norecurrence. The witness added that he then approachedStarkey and remonstrated with him as follows:Iasked Jess [Starkey] .. , "What's it all aboutWhydid you take offense? Why did you turn me in? There issomething behind that is prompting you to jump onme," because we never had any fights or hassles tospeak of personally. So I wondered why it promptedhim . if therewas somepressure on him to "nail me". . which later, has come outThis accusation that, in "turning in" Mosman, Starkeywas merely acting as a tool of others had the predictableeffect of rekindling Starkey's ire and causing him to carryanother complaint to Christiansen, who haled Mosmanbefore General Foreman Sharpnack. As to the subsequentevents in Sharpnack's office, Mosman's account indicatesthat Sharpnack took Mosman to task for his antagonisticattitude toward Respondent, which Mosman attempted tojustify by contending that Respondent was in his debtbecause of work he had done before being reclassified asmaster painter, for which he should have been paid at thehigher rate,5 and because of suggestions he had made atRespondent's request "to upgrade the work of the plant andtheirprocedure "According toMosman, Sharpnackretorted that, if any misconduct by Mosman was everreportedtoSharpnackagain,Mosman would bedischarged 6Christiansen's testimonywas to the effect that thediscussion in Sharpnack's office pertained to Mosman'sattitude to Respondent, his fellow employees, and Chris-objectivity of histestimonyMosman's testimony was on the other hand,marred byfrequent, rambling efforts to give a favorable coloration to someincident or remarkMosman estimated that Respondent owed him $900 in backpay onthat account6Mosman's version was corroborated by Tarin Sharpnack had only avague recollection of the incident and could recall only that it involved a"personal conflict" and that he warned Mosman against any recurrence McDONNELL DOUGLAS CORPORATION89tiansen, himself; that Sharpnack warned that he did notwant to see Mosman in his office again; but that, as he leftthe office,Mosman remarked that "this was not the end ofit."The composite effect of the foregoing testimony is, and Ifind, that in November Mosman became involved in analtercation with Starkey because of a jibe levelled at him byMosman; that Christiansen attempted to settle the matter,extracting a promise from Mosman that he would cause nofurther trouble; that immediately thereafter he again madesome provocative remarks to Starkey, which causedMosman to be brought before Sharpnack; and that hetaxedMosman with a hostile attitude to his fellowemployees and to management and warned him ofdischarge for any recurrence I find further from Mosman'sown testimony that he did not deny the charge made bySharpnack about his hostile attitude but merely attemptedto justify it by citing various circumstances which hebelieved placed Respondent in his debt Finally, I find that,far from being chastened by the foregoing interview,Mosman parted from Sharpnack on a note of defiance.Thus, the record shows that prior to the final episode ofJanuary 14, Mosman's relations with his fellow employeesandwithChristiansenwere strained as a result ofMosman's frequent jibes at what he regarded as theirincompetence, that the Union's "chairman," or steward,Tarin, received his fair share of these jibes, and thatMosman was on notice that any further clash with otherswould result in his discharge.As already related, on January 14, Tarin had broughtwith him to work a petition, which he had just prepared,and which was to be signed by Mosman and the othermaster painters, relating to the termination of the existingovertime arrangement with regard to Olenick.7 AccordingtoTarin,Mosman greeted him that morning with theremark, "Hey, mouth, where . . is that petition you weresupposed to bring today?" Tarin continued that he tookumbrage at this and retorted, "If anybody here is a `mouth,'you're the `mouth,"'; that the two then exchangeduncomplimentary remarks; that Tarin summoned Chris-tiansen to the scene, that, as Christiansen approached,Mosman observed that Tarin must have "a wild hair" uphisposterior; that Tarin demanded that Christiansensquelch Mosman; that the former proposed that the disputebe taken to the personnel office; and that, when Mosmanturned his attention to Christiansen, casting aspersions onhis supervisory ability, he announced that they were allgoing to the personnel office.Christiansen testified that Tarin appealed to him to getMosman off his back, explaining that he had just"hollered" at Tarin and called him "mouth"; that, when thewitness then asked Mosman why he called Tarm "mouth,"Mosman explained that he had merely wanted to discussthe petition with Tarin; that the latter returned to the sceneat that point and exchanged some words with Mosman, inthecourseofwhich exchangeMosman referred to7See In3, aboveaBoudreaualso denied, contrary to the testimony of both Mosman andTann, that the latter used the word "mouth" at any time during theincidentChristiansen as a poor assistant foreman, that he directedthe two men to desist, but they did not do so until herepeated his order; and that he then repaired with Tarin tothe personnel officeMosman's version was that he did not greet Tarin withthephrase,"Hey,mouth," but that he started theconversation with the inquiry, "What about the petition?"Mosman added that, when Tarin did not answer, Mosmansaid:Are you all talkor is this all talk about the business, or isthisgoing to materialize. . . are youall talk aboutgetting this petition agreement made up or is it allmouth?According to the witness, Tarin retorted in a loud voice,"Well, I'll tell you what's all talk and who's all moutharound here.You're the mouth . . what in hell haveyou done for this shop materialistically, spiritually ormorally?"Mosman added that he attempted to pacifyTarin, but the latter summoned Christiansen, who admon-ishedMosman to stay away from Tarin because he wasupset, which Mosman agreed to do, that he then explainedtoChristiansen that he had merely inquired about thepetition; and that Tarin returned at this point, declared hewas tired of Mosman and hisdisparagementof Tarin as apainter and as a shop steward, and demanded that thematter be taken up with the personnel office.Boudreau, a painter, who waspresentthroughout thealtercation, at first professed to be uncertain whether, inasking about the petition, Mosman addressed Tarin as"mouth," but almost in the next breath declared that he didnot hear Mosman use thatterm,even though, as notedabove, Mosman admitted he used it,albeit ina somewhatdifferent context from that described by Tarin.8 Boudreau,moreover, attributed to Tann an obscene epithet, butMosman was unable to corroborate this. Finally, there wasthe testimony of Respondent's personneldirector, Cochran,which was substantially corroborated by Union BusinessAgent Shaw, that at theheanng onMosman's dischargegrievance BoudreautestifiedthatMosman had shouted,"Hey,Mouth," to Tarin on the 14th Absent anycontradiction, I creditCochran. It follows that littlereliance can be placedon Boudreau's recollection.9The next episode occurredin the officeofCochran,Respondent's personnel director, where Tann and Chris-tiansen gave their account of theincident.Mosman wasthen called in and related his version out of the presence ofboth the others. He admitted,accordingto the testimony ofCochran, that he had called out to Tarin, "Hey, big mouth,where is the paper you were bringing in," and had askedhim whether he was "all talk or was actually going to dosomething about this"; that words were exchanged betweenthem, thatMosman then proceeded to argue withChristiansen,assertingthat he did not know how to run thepaint shop and taxing him with favoritism toward Tarin inmaking jobassignmentsand with "not treating peopleYHe had no apparentreason to favor Mosman in his testimony andseemed to be sincere The only conclusionto be drawnis that his memoryplayed trickswith him at the instant hearing 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDfairly and equally", and that Mosman disparaged Tann'sability as a painterIn rebuttal,Mosman denied that he had admitted toCochran that he had called Tarin a "big mouth," or that hehad become involvedin anargument with Christiansen. Hedenied further that he had made any derogatory referenceto Christiansen in the course of the altercation on the 14thbut did not deny specifically that he had admitteddisparaging Tarin's workmanshipItappears from the foregoing that, while he denied hehad greeted Tarin with the phrase, "Hey, mouth," Mosmanacknowledged that he had roused Tarin's ire on the 14th byfollowing up an inquiry about the petition with remarksimplying that Tarin was "all talk" or "all mouth." Thus,even if Mosman be credited,it is clearthat it was he whoprovoked Tarin by questioning his good faith in the matterof the petitionMoreover, I credit the mutually corrobora-tive testimony of Tarm, Christiansen, and Cochran andfind that Mosman did in fact greet Tarm that morning withthe words, "Hey, mouth," and uttered the other remarksascribed to him by Tarin and Christiansen.As already related, at the conclusion of the foregoinginterview on January 14, Mosman was notified by Cochranof his discharge. The official reason for the discharge, asstated on Respondent's personnel records, is, "Failure tomeet requirements of employment. Unsatisfactory personalconduct " Christiansen, who appears to have played themajor role in the decision to discharge Mosman,'° testifiedthat, in recommending that discharge, he told Cochran thathe was "getting tired of Mr. Mosman's attitude toward . . .the Company and myself and fellow employees" and thathis recommendation was based on that attitude, as reflectedin prior disciplinary actions taken against Mosman.11One is forced to conclude from the entire record thatRespondent treated Mosman with unusual tolerance, andthere is no reason to doubt Christiansen's explanation thatthis was out of deference to Mosman's technical proficien-cy.Due to this consideration, Respondent had longoverlooked his idiosyncracy for "needling" his fellowemployees and his immediate supervisor, as well as hisgenerally insubordinate attitude.When, in November, anincident occurred that bought the problem to the attentionof his general foreman, Sharpnack, Mosman was ordered inno uncertain terms to desist from such conduct and waswarned, as he, himself, acknowledged at the hearing, thatany recurrence would result in his summary discharge.Nevertheless, on January 14, there was a recurrence, whenMosman questioned Tarin about the petition relating toOlenick in a manner calculated to arouse Tarin's ire,insistedon bandying words with Tarin even afterChristiansen ordered him to desist, and cast a slur onChristiansen's competence as a supervisor 12The General Counsel contends in his brief that Mosman'sdischarge should be deemed unlawful because it wasprecipitated by his inquiry about action being taken toremedy the grievance of the master painters with regard totheassignmentofovertime.The General Counsel'sargument here seems to be twofold-namely, (I) that underthe rule ofBurnup &Sims 13 Respondent's belief thatMosman's inquiry involved a violation of a plant rule is nodefense, since there was in fact no such violation, and (2)even if Mosman's language to Tarin was objectionable, itwas not so offensive as to deprive him of the Act'sprotectionAs to (1), above, the General Counsel makesspecific reference to plant rule 15, which was cited byRespondent's counsel at the hearing as among the rulesbreached by Mosman on the 14th, and which forbids theuse of "profane, obscene, vile or abusive language to, or inthe presence of, other employees." It having been foundabove that Mosman did vociferously greet Tarin with anappellation, which under the circumstances might well havebeen regarded as insulting, it is far from clear that suchgreeting, as well as Mosman's subsequent remarks, were not"abusive" within the meaning of the plant rule. Moreover,the conduct of Mosman would seem to fall even moreclearlywithin the interdiction of plant rule 18, whichforbids "distracting the attention of others from work .. .or causing confusion by such conduct as unnecessaryshouting .. .i0He testified that he recommended the discharge to Cochran, whousuallysolicitsChristiansen's recommendation regarding disciplinaryaction against his subordinates, and that he could not recall any instancewhere Cochran did not follow his recommendation Cochran at firstattempted to convey the impression that the discharge decision was in largemeasure, if not entirely, his, but finally conceded that the "initial decision"was made by Christiansen and Sharpnack and that Cochran's function wasmerely to review that decision in an advisory capacity for conformity withRespondent's over-all disciplinary policy I conclude therefore that themoving spirit in the matter was Christiansen, who was most familiar withthe facts and that Cochran played only a secondary role (Sharpnacktestified that he recommended Mosman's discharge, but Sharpnack was notexamined as to the reason for his recommendation, and, absent anything tothe contrary, it seems fair to infer that he either relied on Christiansen'srecommendation or on the same considerations as prompted thatrecommendation )i iRelatively little stresswas placed by Christiansen on Mosman'srecord for "loitering" on the job unauthorized departures from his workarea, and absenteeism which, as already related, had earned him eightwritten reprimands culminating in a 3-day disciplinary layoff in June Therecord showmoreover, that, because of about 10 other instances oftardiness or absenteeism in December Christiansen had on January 13,1970, prepared a memorandum concerning disciplinary action to be takenagainstMosman, which would however, have consisted only of a"correction interview" (This interview was never held because ofMosman's discharge the next day) In view of all these circumstances, I donot believe that Mosman's absenteeism played a significant role in thedecision to discharge him and infer rather that Christiansen, at least, wasdisinclined to take any strong measures because of Mosman's irregularattendance alone, out of consideration for his proficiency as an employeei2Christiansen professed at the hearing to have been unaffected bysuch slur However, as noted above, he attributed his decision to dischargeMosman, in part, to his attitude toward Christiansen, and it would havebeen strange,indeed,if he could have disassociated the latest manifestationof such attitude from the prior onesChristiansen conceded that Tann, like Mosman, was slow in complyingwith the order to break off the argument The record shows also that Tarinwas not discharged but merely reprimanded for the incident The GeneralCounseldoes not, however, contend that such apparently disparatetreatment of Tarin was, in itself, unlawful or somehow shows an impropermotive in discharging Mosman In any event, it would be a sufficientanswer to such contention that Mosman was admittedly the aggressor onthe 14th that,although Tarin was involved in an insubordinate episode inDecember, this was, so far as the record shows, the only such incident inhis employment history, and that in that respect his record was far superiortoMosman'siN L R B v Burnup & Sims, Inc.379 U S 21 McDONNELL DOUGLAS CORPORATION91As to the second branch of the General Counsel'sargument, the leading case in this area isBettcherManufacturing Corporation, 14where the Board foundunlawful the discharge of an employee for implying in thecourse of a bargaining session that his employer wasdeliberatelymisrepresenting his financial condition. TheBoard there stated:We do not hold, of course, that an employee may neverbe lawfully discharged because of what he says or doesin the course of a bargaining conference. A line existsbeyond which an employee may not with impunity go,but that line must be drawn "between cases whereemployees engaged in concerted activities exceed thebounds of lawful conduct in a `moment of animalexuberance'(Milk Wagon Drivers Union v. MeadowmoorDairies, Inc.,312 U.S. 287, 293) or in a manner notactivated by improper motives, and those flagrant casesin which the misconduct is so violent or of such seriouscharacter as to render the employee unfit for furtherservice." 15Applying that rule here, I find that Mosman did not act"inamoment of animal exuberance," which phrase,construed in the context of theMeadowmoorcase, I take torefertotheemotions engendered by confrontationsbetween adversaries, whether on the picket line, at thebargaining table, or in a union meeting. For, Mosman'sremark to Tarin was not immediately preceded by anydrawing of lines or staking out of opposing positions or byany events that were calculated to generate tensions butwas delivered "out of the blue," when Mosman happenedto come upon Tarin in the paint shop. As for Mosman'smotivation, the fact that, as Tarin testified withoutcontradiction, only a few days earlier Mosman had assertedto Tarin that he had no interest in the petition militatesagainst any inference that Mosman was inquiring about thepetition because of any concern about its possible effect onhis overtime assignments. The only reason suggested by therecord for Mosman's action was his propensity for needlingothers with or without provocation, in which case, it couldhardly be said that he was activated by proper motives.As to whether Mosman's conduct was so flagrant as torender him unfit for further service, it is clear that, indischarging him, Respondent made the judgment that hisvalue as an employee, however great, was nullified by hispotential for disruption, as demonstrated by his record forcreating disharmony and flouting discipline and by hispersistence in such conduct on January 14, even afterChristiansenhad intervened and despite the stronglyworded warning given him only a few months earlier.Under these circumstances, Respondent was warranted inbelieving that only by discharging Mosman could it insureharmony and discipline in the paint shop.16Basically, the difference between a case likeBettcherandthe instant one is that there is involved here not disciplinefor a single, isolated incident but action taken on the basisof a series of incidents, of which only the last had anyapparent relevance to concerted action. In such a case, it iseasier to disentangle the strands of motivation and to findthat itwas the common denominator of all theincidents-namely, the quarrelsome disposition of theemployee-rather than any unique aspect of the finalincident that prompted the discharge.That finding becomes inescapable here when oneconsiders the total absence of union animus on the part ofRespondent,17 its generally permissive attitude towarddiscussions of union matters on working time, and, morespecifically,theundisputed fact that not only didRespondent's personnel director, Cochran, approve the.petitionprocedure adopted by Tarin but SupervisorChristiansen even helped draft the petition. In view of this,itwould be almost ludicous to impute to Respondent anyanimus toward Mosman because of his reference to thepetition in his encounter with Tarin.Thus, here, the situation is more nearly like that whichexisted inContinentalOilCompany,161NLRB 1059,1061-1062, fn. 1, andBorg-Warner Corporation,155 NLRB1087, than that which existed inBeitcher.InContinental Oil,itwas found that, although the dischargee's conduct wasinterspersed with some involvement in concerted activities,he was not terminated for that reason but because of his"continuous manifestations of personal dissatisfaction withnumerous aspects of his job and constant complainingconcerning management decisions as they affected him. . , ." And, in theBorg-Warner case,where it found noviolation of the Act in the discharge of two employees forconcertedly voicing to management repeated, unfoundedcomplaints of maltreatment by a supervisor, the Boardstated:Were the employees terminated because they engagedin concerted activity? Or were they terminated for someother and legitimate reason that would have impelledthe Respondent to take such action even independentlyof their concerted activity? On the particular facts ofthis case we are persuaded that the latter alone formedthe motivating basis for the terminations. To begin with,there is nothing in the record to suggest that Respon-dent resented the fact that Shepherd and Strayers hadacted together in presenting these complaints. . . . Noristhere anything in the record to show that theRespondent had a purpose to frustrate the presentationof complaints by other probationary employees. . . . Inshort here there is a complete absence of independentevidence on which to rest an inference that theRespondent acted either out of hostility toward or inreprisalfor the concerted activity in which theemployees engaged.Here, too, there is a complete absence of evidence tosupport an inference that the Respondent acted either out1476 NLRB 526.",Accord:SoconrMobile Oil Co.,Inc.,153 NLRB 1244; enfd.357 F.2d662 (C.A. 2):Indiana Gear Works,156 NLRB 397:Boaz SpinningCo.,165NLRB 1019,enforcement denied,395 F.2d 512 (C.A. 5).16SeeStuart F. Cooper Co.,136 NLRB142, where two union adherentswere disciplined for persisting in soliciting, and arguing with, the membersof an antiunion function, despite the employer's admonitions to desist. TheBoard found no violation because the employer's object was to restoreharmony in the plant. See, also,Hicks Ponder Co.,168 NLRB No. 103.17 It had a long-term contract with the Union and there was nothing inthe record to suggest that Respondent's relations with the Union wereother than amicable. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDof hostility toward, or in reprisal for, Mosman's ostensibleinterest in the petition drafted by Tarm.18Accordingly, it is found that Mosman was discharged forthe reasons assigned by Respondent and not for thosealleged by the General Counsel,19 and it will be recom-mended that the complaint be dismissed.RECOMMENDED ORDERItishereby ordered that the instant complaint bedismissed in its entirety.isCfFalcon Plavuc s,164 NLRB 786, enfd 397 F 2d 965, 966 (C A 9),where the Board refused to rely on the approach adopted by it inBeitcherand held that the employee's insulting remark was merely seized on as apretext for discharge, the real reason being his concerted activities Thisrationale was an alternative basis for the decision inThor Poker Tool Co.148 NLRB 1379, enfd 351 F 2d 584 (C A 7)ISAlthough the complaint alleged only that Mosman's discharge wasunlawful because it was in reprisal for his engagingin unionor concertedactivities and the case was in the main litigated on that theory, the GeneralCounsel in his brief suggests as an alternative basis for a violation findingthe theory that Mosman's remarks to Tarin were protected because theyimplied a criticism of Tarin's competence as an employee representative,and such criticism, like any othermanifestationof disaffection from aunion is protected by the Act However,even if oneoverlooks the variancebetween this violation theoryand that alleged in the complaint,the resultwould he the same To complete the General Counsel's syllogism, it wouldhe necessary to find not only that Mosman's remarks were a protectedcriticismofTarm but also that he was discharged because of the"antiunion" aspect of the remarks There is little more reason to find thatRespondent was influenced by that aspect than that it was influenced bythe "concerted activities" aspect of Mosman's remarks, for, most of theconsiderations cited abovethat militate againsta finding of a discharge forconcerted activities militate against a finding that Mosman was dischargedbecause of apparent dissatisfaction with Tarin's handling of his union jobIfind therefore that Respondent's concern was about Mosman's attitudetoward Tarin, not as a union functionary, but as a fellow employee, andabout the fact that the January 14 incident was further proof of Mosman'sincompatibility with his fellow employeesMoreover, if one were to followthe General Counsel's thesis to its logical conclusion and hold that Tarm'sunion role made him fair game for any malcontent in the paint shop, whatwould there be to prevent such a one from keeping the shop in an uproarby continual verbal sniping at Tarin, so long as it was couched in terms ofdisparagement of his performance of his union functions) I do not believethat the Act should be so construed as to countenance such a result